DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/17/2021, with respect to the outstanding specification objection have been fully considered and are persuasive.  The specification objection has been withdrawn. 

Applicant’s arguments, filed 11/17/2021, with respect to the outstanding 35 USC §112(a) rejection have been fully considered and are persuasive. The 35 USC §112(a) rejection has been withdrawn. 

Applicant’s arguments filed 11/17/2021, with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “Ar1 is… X1 is…, n1 is… and n2 is…”
Claim 1 has been amended, deleting these limitations, hence, claim 2 lacks appropriate antecedent basis for these terms.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “Ar1 is… X1 is…, n1 is… and n2 is…”
Claim 1, Formula [28] already has these limitations, and hence, claim 2 fails to further limit the subject matter of the claim upon which it depends.
Claim 2 should be deleted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US-10947212-B2 in view of Yamamoto, et al., WO-2014051007-A1, and Perez, et al. "Molecular and morphological influences on the open circuit voltages of organic photovoltaic devices." Journal of the American Chemical Society 131.26 (2009): 9281-9286, and/or Murakami, et al., US 2016/0190188 A1, and/or examiner’s official notice. 
Claim 20 suggests a compound having formula [28], but does not explicitly teach the compound in a device.
Yamamoto suggests structurally similar compounds may be used in a photoelectric conversion device as a p-type compound, combined with an n-type compound, and the overlap of the claimed compounds results in many choices.
See Perez re: other limitations of claim 1.
See other references for dependent claims.

Claims 1-2 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (or, alternatively any of 3-6) of copending Application No. 16/106534 in view of Yamamoto, et al., WO-2014051007-A1, Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240, and Perez, et al. "Molecular and morphological influences on the open circuit voltages of organic photovoltaic devices." Journal of the American Chemical Society 131.26 (2009): 9281-9286, and/or Murakami, et al., US 2016/0190188 A1, and/or examiner’s official notice.
Claim 1 of reference application teaches compounds, which differ from claimed compounds in that they have InTT core instead of InT core (see NPL Lee for nomenclature).
Lee teaches donor-acceptor push-pull compounds like the claimed compounds, and further teaches functional equivalency between InTT and InT core, thus it would have been obvious to one of ordinary skill in the art to replace InTT with InT, as this would have been the selection of one known element for another, with reasonable expectation of success. See MPEP §2143 B.
Yamamoto suggests structurally similar compounds may be used in a photoelectric conversion device as a p-type compound, combined with an n-type compound, and the overlap of the claimed compounds results in many choices.
See Perez re: other limitations of claim 1.
See other references for dependent claims.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, et al., WO-2014051007-A1, in view of Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240, and Perez, et al. "Molecular and morphological influences on the open circuit voltages of organic photovoltaic devices." Journal of the American Chemical Society 131.26 (2009): 9281-9286.

Claim 1. Yamamoto teaches a photoelectric conversion device (see Fig. 1, or Fig. 2, where photoelectric conversion element is integrated into image sensor) comprising:
An anode (one of lower electrode 11 and upper electrode 15);
A cathode (other of lower electrode 11 and upper electrode 15);
And a photoelectric conversion layer disposed between the anode and the cathode (photoelectric conversion film 12),
Wherein the photoelectric conversion layer contains a first organic compound and a second organic compound (compound (A) represented by formula (1) as p-type semiconductor, which may be below, and n-type semiconductor),
the oxidation potential of the first organic compound is lower than the oxidation potential of the second organic compound (one is p-type semiconductor, one is n-type semiconductor), hence ΔE ≥ 0 [V].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Yamamoto’s does not teach the first organic compound is represented by claimed general formula [1], as it has an indene group between the amine and the group bonded to R4 and represented by Formula [1-2], while the claims require an indeno[1,2-b]thiophene group.
However, Yamamoto’s compound is represented by prior art formula (1), where L is represented by Formula (2) (see ¶¶26-35). Yamamoto also teaches that L may have R5 and R6 fused to form a ring, and thus L may be represented by formula (A), where Q represents an aromatic ring, which may be monocyclic or polycyclic, and may be a complex aromatic ring, although Yamamoto does not explicitly teach Q may be thiophene, which would result in the claimed compound, but does teach furan, which is isoelectronic with furan, and oxygen is in the same group as sulfur (see ¶¶37-39). Yamamoto additionally teaches that the compound has an amine moiety having donor properties and a group A having accepting properties (see ¶¶44-50), with the claimed divalent linking group L, which allows good charge separation, and thus provides high photoelectric conversion efficiency (see ¶¶25-26).
Lee teaches compounds for organic photoelectric devices including compound 2 (see Scheme 1). Like Yamamoto’s compounds, they are push-pull compounds having an amine moiety having donor properties and a group having acceptor properties (which falls within the scope of Yamamoto’s group A having accepting properties) joined by a divalent linking group InT, which is a π-linker (see §1). Lee’s InT moiety broadly falls within the scope of Yamamoto’s formula (A) for linking group L, where Q is thiophene, which is an aromatic ring.
Lee also teaches this compound has the HOMO centered on the amine-InT moiety, and the acceptor centered on the MMN moiety (see §2.2), indicating that the compound has good charge separation, which is desired by Yamamoto as it provides high photoelectric conversion efficiency. Lee further teaches that the InTT motifs significantly increases the molar absorptivity compared to InT due to the more rigid skeleton (see §2.2); because of this, one of ordinary skill in the art would infer that compared to indene (which is present in the cited compound taught by Yamamoto), InT would have increased molar absorptivity (because Lee suggests further ring fusion increases rigidity).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Yamamoto’s In linker with an InT linker, in order to increase the molar absorptivity of the compound.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Yamamoto’s In linker with an InT linker, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one divalent linking group for push-pull compounds for another, with reasonable expectation of success suggested by Lee’s linker falling within the broad scope of Yamamoto’s formulae (2) and (A)). See MPEP §2143 B.
This suggests the following compound represented by claimed formula [1]:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


in the general formula [28], R391 to R393 and R396 are hydrogen,
R394 and R395 form a ring by bonding to each other, (see above),
R1 is a substituted amino group (see above),
and Z1 represents a substituent of formula [1-4],
wherein in formula [1-4], R551 and R556 are hydrogen.
Modified Yamamoto does not explicitly teach ΔE ≥ 1.5 [V]. However, Yamamoto teaches a variety of acceptors that can be paired with the above donor; in this case, the above donor is structurally similar to instant specification compound 1-7, which can be combined with any of the fullerenes taught by Yamamoto, and modified Yamamoto also suggests this in combination with a variety of acceptors, including fullerenes C60 and C70, which are instant specification compounds d-2 and d-3.
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01. Thus, the claimed limitation ΔE ≥ 1.5 [V] is presumed to be inherent.
In the event that this feature is not inherent, Perez teaches that the dark current Js depends on the open-circuit voltage of organic photovoltaic devices, which itself depends on the difference in energy between the HOMO of the donor and the LUMO of the acceptor, EDA (see Physical Origin of the Open Circuit Voltage and Scheme 1, as well as Tables 1-2). Perez teaches that the dark current arises from thermal generation of carriers at the donor/acceptor interface (ibid.), and additionally suggests that donors and/or acceptor combinations can be modified to reduce the dark current (Conclusions), which is desired by Yamamoto, as Yamamoto teaches reduction of dark current is advantageous (Yamamoto, Background @ ¶¶9-13, and ¶218).
Thus, at the effective filing date of the claimed invention, it would have additionally been obvious to one of ordinary skill in the art to 1) choose the acceptor in combination with the above donor, and/or 2) choose the acceptors A on the donor using the guidance suggested by Yamamoto, in order to have ΔE ≥ 1.5, in order to reduce the dark current, which is noted as advantageous by Yamamoto and Perez.

Claim 2. Modified Yamamoto teaches or suggests the photoelectric conversion element according to claim 1, and the additional limitations do not further limit claim 1 (see §35 USC §112(b)/(d) rejections, above). 

Claim 5. Modified Yamamoto teaches or suggests the photoelectric conversion element according to claim 1, but not explicitly wherein activation energy of dark current is 0.70 eV or more.
However, Perez notes that the activation energy is ~ ΔE/2 (see Physical Origin of the Open Circuit Voltage), although there is some variation from what is calculated vs. what is experimentally observed due to intermolecular interactions (see Table 2).
Hence, if one of ordinary skill in the art is optimizing ΔE ≥ 1.5 [V], then one would expect the activation energy of dark current to be ~0.75 eV or more, based on the above, or, alternatively, it would have been obvious to one of ordinary skill in the art to optimize the activation energy to fall within the claimed range for the same reasons for modifying ΔE in the rejection of claim 1, above.
In the event that this feature is not inherent, Perez teaches that the dark current Js depends on the open-circuit voltage of organic photovoltaic devices, which itself depends on the difference in energy between the HOMO of the donor and the LUMO of the acceptor, EDA (see Physical Origin of the Open Circuit Voltage and Scheme 1, as well as Tables 1-2). Perez teaches that the dark current arises from thermal generation of carriers at the donor/acceptor interface (ibid.), and additionally suggests that donors and/or acceptor combinations can be modified to reduce the dark current (Conclusions, as well as Table 2, noting substituents impact device performance), which is desired by Yamamoto, as Yamamoto teaches reduction of dark current is advantageous (Yamamoto, Background @ ¶¶9-13, and ¶218).
Thus, at the effective filing date of the claimed invention, it would have additionally been obvious to one of ordinary skill in the art to choose the acceptors A on the donor using the guidance suggested by Yamamoto, in order to have the activation energy of dark current to be ~0.75 eV or more, in order to reduce the dark current, which is noted as advantageous by Yamamoto and Perez.

Claim 6. Modified Yamamoto teaches or suggests the photoelectric conversion element according to claim 1, but not explicitly wherein the absorption peak wavelength of the first organic compound is 530 nm or more. 
However, the above donor is structurally similar to instant specification compound 1-7, which has an absorption peak wavelength of the first organic compound of 569 nm (see Instant Table 9).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01. Thus, the claimed limitation “the absorption peak wavelength of the first organic compound is 530 nm or more” is presumed to be inherent.
In the event that this feature is not inherent, Perez teaches that donors and/or acceptor combinations can be modified to change the wavelength (Conclusions, as well as Table 2, noting substituents impact device performance), and tuning the wavelength is desired / suggested as possible by Yamamoto (Yamamoto, ¶¶175-176).
Thus, at the effective filing date of the claimed invention, it would have additionally been obvious to one of ordinary skill in the art to choose the acceptors A on the donor using the guidance suggested by Yamamoto, in order to have the absorption peak wavelength of the first organic compound is 530 nm or more, in order to obtain the desired wavelength of absorption.

Claim 7. Modified Yamamoto teaches or suggests the photoelectric conversion element according to claim 1, but not explicitly wherein the oxidation potential fo the first organic compound is 0.65 V or more. 
However, the above donor is structurally similar to instant specification compound 1-7, which has Eox of 0.67 [V] (see Instant Table 1).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01. Thus, the claimed limitation “the oxidation potential of the first organic compound is 0.65 V or more” is presumed to be inherent.

Claim 8. Modified Yamamoto teaches or suggests the photoelectric conversion element according to claim 1, wherein the second organic compound is a fullerene derivative (see ¶¶83-85). 

Claim 9. Modified Yamamoto teaches or suggests the photoelectric conversion element according to claim 8, wherein the second organic compound is fullerene C60 (see ¶¶83-85). 

Claim 10. Modified Yamamoto teaches or suggests an organic compound according to claim 1, wherein a sealing layer is included on the anode (sealing layer 110 on upper electrode 110 which may be anode; see Fig. 2). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, et al., WO-2014051007-A1, in view of Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240, and Perez, et al. "Molecular and morphological influences on the open circuit voltages of organic photovoltaic devices." Journal of the American Chemical Society 131.26 (2009): 9281-9286, as applied to claim 1, above, and further in view of Murakami, et al., US-20160190188-A1.

Claim 11. Modified Yamamoto teaches or suggests an imaging device (optical sensor /image sensor is imaging device; see ¶¶104-118 and Fig. 2) comprising:
a plurality of pixels (see ¶¶104-118 and Fig. 2, space of photoelectric conversion film between partitions 112);
wherein each of the pixels includes the photoelectric conversion element according to claim 1 (photoelectric conversion film 107 between upper electrode 108 and lower / pixel electrode 104);
and a readout circuit connected to the photovoltaic conversion element (readout circuits 116);
Yamamoto does not explicitly teach a signal processing circuit connected to the circuit readout.
Murakami teaches that photoelectric films made of organic materials 15 can be used in unit pixel cells 11 an imaging device 101 (see ¶¶87-105 and Figs. 1-2). The imaging device also has a readout circuit 21 and a signal processing circuit 20 which are connected to the pixel unit cells 11.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have Yamamoto’s imaging device further comprising a signal processing circuit connected to the readout circuit, as Murakami suggests this is a suitable use for photoelectric conversion films and/or to process the output of Yamamoto’s imaging device.

Claim 12. Modified Yamamoto teaches or suggests an imaging apparatus (camera; ¶¶104-118 and Fig. 2) comprising:
Wherein the imaging device comprises the imagining device of claim 11 (per rejection of claim 15, above).
Modified Yamamoto does not teach the imaging optical system further comprising an optical portion including a plurality of lenses, and an image pickup element that receives light passing through the optical portion.
Murakami further teaches the imaging device 602 may be used in a camera system 105, i.e. an imaging apparatus (see Fig. 26 and ¶¶244-251, noting multiple lenses in description). The imaging apparatus comprises an imaging optical system 601, and an imaging device configured to receive light that has passed the imaging optical system 602.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yamamoto’s imaging device in the imaging apparatus further comprise an optical portion including a plurality of lenses, and an image pickup element that receives light passing through the optical portion, as Murakami suggests this is a suitable use for imaging devices in imaging apparati.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, et al., WO-2014051007-A1, in view of Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240, Perez, et al. "Molecular and morphological influences on the open circuit voltages of organic photovoltaic devices." Journal of the American Chemical Society 131.26 (2009): 9281-9286, and Murakami, et al., US-20160190188-A1, as applied to claim 12, above, and further in view of Kim, et al., US-20120261649-A1, and examiner’s official notice.

Claim 13. Modified Yamamoto teaches or suggests the image pickup apparatus according to Claim 12, but not further comprising a receiving portion that receives a signal from outside, in accordance with instant specification. 
Kim teaches that organic image sensors can be used in web cameras (see ¶5). Examiner takes official notice that as of the effective filing date of the claimed invention, web cameras were able to controlled from a computer to start and stop recording.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the image pickup apparatus further comprising a receiving portion that receives a signal from outside, in order to allow control of web cameras.

Claim 14. Modified Yamamoto teaches or suggests the image pickup apparatus according to Claim 13, but not wherein the signal is a signal that controls at least one of an image pickup range, start of image pickup, and finish of image pickup of the image pickup apparatus.  
Examiner takes official notice that as of the effective filing date of the claimed invention, web cameras were able to controlled from a computer to start and stop recording.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the signal is a signal that controls at least one of an image pickup range, start of image pickup, and finish of image pickup of the image pickup apparatus, in order to allow control of web cameras.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, et al., WO-2014051007-A1, in view of Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240, Perez, et al. "Molecular and morphological influences on the open circuit voltages of organic photovoltaic devices." Journal of the American Chemical Society 131.26 (2009): 9281-9286, and Murakami, et al., US-20160190188-A1, as applied to claim 12, above, and further in view of examiner’s official notice.

Claim 15. Modified Yamamoto teaches or suggests the imaging apparatus according to claim 12, but not further comprising a sending portion that sends an acquired image to outside.
Regarding the claimed “further comprising a sending portion that sends an acquired image to outside,” the examiner takes official notice that it is well-known or common in the art to have a camera with a viewfinder and/or an LCD screen, which can be construed as “a sending portion that sends an acquired image to outside.”  In this case, the examiner believes that it is appropriate to take official notice as this is well-known and common knowledge in the art and capable of instant and unquestionable demonstration of being well-known. See MPEP §2143.03.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging apparatus further comprise a communicating portion configured to allow an image that has been picked up to be viewed from an outside, in order to allow viewing the photograph before it is taken and/or viewing the photograph after it is taken.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Lee in view of NPL Perez could likely be used to formulate a 35 USC §103 rejection of the claims over the InT compound disclosed by NPL Lee, as the claims have very broad definitions of R1 and Z1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721